               Case 2:19-bk-50752                     Doc 4          Filed 02/12/19 Entered 02/12/19 09:25:25            Desc Main
                                                                     Document      Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                 George McFarland
                          First Name                        Middle Name              Last Name

 Debtor 2                 Karol L McFarland
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Muskingum County Board of                            Surrender the property.                     No
    name:              Commissioners                                        Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of       1635 Penn Street Zanesville, OH                    Reaffirmation Agreement.
    property             43701 Muskingum County                             Retain the property and [explain]:
    securing debt:       Grantor: Mutual Federal
                         Savings and Loan
                         Grantees George & Karol
                         McFarland

                         Warranty deed was signed on
                         June 30, 1986 and recorded on
                         July 2, 1986 in the Muskingum
                         County Recorder'


    Creditor's         New Penn Fin-Shellpoint Mortgage                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       1635 Penn Street Zanesville, OH                    Reaffirmation Agreement.
                         43701 Muskingum County
                         Grantor: Mutual Federal


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-50752                        Doc 4          Filed 02/12/19 Entered 02/12/19 09:25:25                   Desc Main
                                                                     Document      Page 2 of 4

 Debtor 1      George McFarland
 Debtor 2      Karol L McFarland                                                                      Case number (if known)


    property            Savings and Loan                                    Retain the property and [explain]:
    securing debt:      Grantees George & Karol
                        McFarland

                        Warranty deed was signed on
                        June 30, 1986 and recorded on
                        July 2, 1986 in the Muskingum
                        County Recorder'


    Creditor's     Ohio Dept of Taxation                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 1635 Penn Street Zanesville, OH                          Reaffirmation Agreement.
    property       43701 Muskingum County                                   Retain the property and [explain]:
    securing debt: Grantor: Mutual Federal
                   Savings and Loan
                   Grantees George & Karol
                   McFarland

                        Warranty deed was signed on
                        June 30, 1986 and recorded on
                        July 2, 1986 in the Muskingum
                        County Recorder'


    Creditor's     Ohio Dept of Taxation                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 1635 Penn Street Zanesville, OH                          Reaffirmation Agreement.
    property       43701 Muskingum County                                   Retain the property and [explain]:
    securing debt: Grantor: Mutual Federal
                   Savings and Loan
                   Grantees George & Karol
                   McFarland

                        Warranty deed was signed on
                        June 30, 1986 and recorded on
                        July 2, 1986 in the Muskingum
                        County Recorder'


    Creditor's     Ohio Dept of Taxation                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 1635 Penn Street Zanesville, OH                          Reaffirmation Agreement.
    property       43701 Muskingum County                                   Retain the property and [explain]:
    securing debt: Grantor: Mutual Federal
                   Savings and Loan
                   Grantees George & Karol
                   McFarland

                        Warranty deed was signed on
                        June 30, 1986 and recorded on
                        July 2, 1986 in the Muskingum
                        County Recorder'



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-50752                        Doc 4          Filed 02/12/19 Entered 02/12/19 09:25:25                            Desc Main
                                                                     Document      Page 3 of 4

 Debtor 1      George McFarland
 Debtor 2      Karol L McFarland                                                                      Case number (if known)



     Creditor's    Onemain                                                  Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2008 Ford Fusion                                        Reaffirmation Agreement.
     property       Mileage: 130,000                                        Retain the property and [explain]:
     securing debt: Value: $3041
                    Owner: Debtors 1 and 2

                        2012 Chrysler Town & Country
                        Mileage: 67,000
                        Value: $9817
                        Owner: Debtor 2

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Acceptance Now                                                                                      No

                                                                                                                                  Yes

 Description of leased        Acct# 2223
 Property:                    Opened Opened 07/18 Last Active 12/19/18
                              bedroom furniture and recliner
                              $266.95 per month for a total of 20 months


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ George McFarland                                                         X /s/ Karol L McFarland
       George McFarland                                                                 Karol L McFarland
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        February 12, 2019                                                Date     February 12, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Case 2:19-bk-50752      Doc 4    Filed 02/12/19 Entered 02/12/19 09:25:25            Desc Main
                                 Document      Page 4 of 4


                          CERTIFICATE OF SERVICE (LBR 9013-3)

          I hereby certify that a copy of the foregoing Form 108 Statement of Intention for
  Individuals Filing Under Ch. 7 was served electronically on February 12, 2019 through
  the court’s ECF System on all ECF participants registered in this case at the email
  address registered with the court.

  And (ii) by ordinary U.S. Mail on February 12, 2019 addressed to:

  George & Karol McFarland
  1635 Penn St.
  Zanesville OH 43701

  Muskingum County Board of Commissioners
  401 Main Street
  Zanesville OH 43701

  New Penn Fin-Shellpoint Mortgage
  75 Beattie Pl Ste 300
  Greenville SC 29601

  Ohio Dept of Taxation
  Bankruptcy Division
  Box 530
  Columbus OH 43266

  Onemain
  PO Box 1010
  Evansville IN 47706

                                                        /s/ Mitchell C. Marczewski
                                                        MITCHELL C. MARCZEWSKI (0073258)
